GLICKSTEIN, Judge,
concurring specially.
We have affirmed the trial court’s denial of the insurer’s motion to dismiss. The trial court determined Florida had personal jurisdiction over the Canadian insurer.
The basis for the jurisdiction is section 48.193(l)(g), Florida Statutes (1987). The insurer was defending its Canadian insured in Florida because of an accident which occurred here. The allegation of the plaintiff insured is that its insurer acted in bad faith by refusing to settle within the policy limits, resulting in an excess judgment against the insured.